Title: To Benjamin Franklin from [Peter Allaire], 26 August 1777: résumé
From: Allaire, Peter
To: Franklin, Benjamin


<London, August 26, 1777: He reports intelligence, gathered from one of Germain’s secretaries, about Howe’s and Burgoyne’s forces, the impact in England of the Battle of Trenton and of the capture of the Fox, friction between North and Germain, public puzzlement at the number of officers returning from America, and the likelihood of an insurrection in Britain. Gen. Prescott is undoubtedly a prisoner, and the fall of Ticonderoga is unconfirmed; Capt. Manley has been taken in the Hancock. Signed, “An American whom You have seen at Paris.”>
